Citation Nr: 1338096	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  13-10 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from June 1995 to April 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant submitted a VA Form 9 in April 2013 in which she indicated that she desires to appear before a Veterans Law Judge at a hearing to be conducted in Washington, DC.  In October 2013, prior to her scheduled hearing, the Veteran's representative indicated the Veteran instead wishes her hearing to be conducted via videoconference.  As the appellant's requested hearing has not yet been conducted, this matter should be remanded to schedule the appellant for a videoconference hearing per her request.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing per her request.  Appropriate notification should be given to the appellant and her representative, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


